17 Mich. App. 675 (1969)
170 N.W.2d 259
PEOPLE
v.
JACKSON
Docket No. 5,631.
Michigan Court of Appeals.
Decided June 24, 1969.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Robert F. Leonard, Prosecuting Attorney, and Donald A. Kuebler, Chief Assistant Prosecuting Attorney, for the people.
Robert L. Segar, for defendant on appeal.
BEFORE: LESINSKI, C.J., and QUINN and DANHOF, JJ.
PER CURIAM:
Defendant was convicted by a jury of breaking and entering a store on April 25, 1967, contrary to MCLA § 750.110 (Stat Ann 1968 Cum Supp § 28.305), and thereafter was sentenced to 6-1/2 to 10 years in prison.
*676 At the trial, defendant conceded the breaking and entering, but presented the defense that he was too intoxicated to form the specific intent to commit a larceny or felony which was a necessary element of the statutory crime charged.
On appeal, defendant raises two issues. The first is did the trial court erroneously instruct the jury on the issue of intoxication as a defense? The other is did the remarks by the prosecution in closing argument constitute reversible error? No objection was made at the time of trial to either the court's instruction, or the remarks made by the prosecutor. This Court will not entertain issues raised for the first time on appeal unless a clear injustice is demonstrated. GCR 1963, 516.2, People v. Omell (1968), 15 Mich. App. 154; People v. Keiswetter (1967), 7 Mich. App. 334; People v. Dexter (1967), 6 Mich. App. 247; People v. Willis (1965), 1 Mich. App. 428. The record herein does not demonstrate that there has been a miscarriage of justice.
Affirmed.